Citation Nr: 1635966	
Decision Date: 09/14/16    Archive Date: 09/20/16

DOCKET NO.  10-07 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for erectile dysfunction.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel


INTRODUCTION

The Veteran had active service from November 1958 to October 1960, and from November 1961 to August 1962. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The Veteran testified before the Board in December 2013.  The Board remanded the claim in February 2014 and February 2016.


FINDING OF FACT

The Veteran's erectile dysfunction is not etiologically related to his active service.


CONCLUSION OF LAW

The criteria for service connection for erectile dysfunction have not been met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).




Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may be granted with medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307, (ii) present manifestations of the same chronic disease, and (iii) evidence of continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases to a degree of 10 percent within one year from the date of termination of such service such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Erectile dysfunction is not included in this presumptive list.

The Veteran contends that his erectile dysfunction was caused or aggravated by his service.

In this case, however, the Board finds that the weight of the credible and competent evidence is against the Veteran's claim, and thus the claim must be denied.

The service treatment records reflect that the Veteran was treated for urethritis in April 1960 and June 1960.  The records do not demonstrate treatment for or complaints of erectile dysfunction.  In April 2016, a VA examiner reviewed these records but concluded that there was no medical literature to support a relationship between urethritis and erectile dysfunction.  

The post-service treatment records do not demonstrate complaints or treatment related to erectile dysfunction for many decades following service.  In April 2007, the Veteran was diagnosed with left testicle epididymitis and prostate cancer.  A June 2007 private medical record reflects the Veteran's report that he had suffered from erectile dysfunction for over 40 years.  The April 2016 VA examiner reviewed this treatment record, as well as the available post-service treatment records, and concluded that despite this one subjective report by the Veteran, there was no other indication in the records that the Veteran suffered from erectile dysfunction for many years following service separation.  The Board finds this opinion to be probative evidence against the Veteran's claim.  Significantly, the VA examiner's conclusion is entirely consistent with the record.  The service treatment records do not demonstrate erectile dysfunction, and the post-service treatment records dated for more than four decades following service separation do not demonstrate reports of or treatment for erectile dysfunction.  Thus, there is no medical evidence of erectile dysfunction in service or for many years following service.  Additionally, the record does not include any medical opinion to support the Veteran's claim.

With regard to the Veteran's lay statements, even if the Veteran did suffer from erectile dysfunction for 40+ years prior to 2007, such still does not necessarily correlate with service incurrence, as the Veteran separated from service in August 1962.  Such reported history would date the onset of the condition beginning after service separation, in at least the mid-1960s.  In that respect, at his 2013 hearing, the Veteran stated that he lost sexual desire in service, but he did not state that he actually suffered from erectile dysfunction in service.  Thus, it is generally unclear from his statements when actual erectile dysfunction began, as opposed to loss of sexual desire.  And, aside from the one 2007 private treatment record, as was pointed out by the 2016 VA examiner, there is no further indication of erectile dysfunction in the post-service treatment records.  Such evidence weighs against his one lay statement regarding a long history of erectile dysfunction.  Finally, in his August 2007 claim, the Veteran stated that his erectile dysfunction had begun in in March 2007 as a result of his prostate cancer.  However, service connection for prostate cancer was denied by the Board in February 2016, and thus a secondary analysis is not applicable.

Thus, as the evidence does not demonstrate erectile dysfunction in service, a continuity of symptoms since service, or a medical nexus relating the current erectile dysfunction to service, and the evidence does not otherwise suggest a relationship between erectile dysfunction with service, the Board finds that service connection for erectile dysfunction is not warranted.  While the Veteran is competent to state when he first noticed erectile dysfunction, his statements as to onset have been internally inconsistent and do not comport with the majority of the medical treatment records of record, or with his other statements on the matter.  Thus, the Board finds that his report of a long history of erectile dysfunction is outweighed by the competent 2016 VA medical opinion in the matter. 

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56  (1990).


ORDER

Service connection for erectile dysfunction is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


